      Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 1 of 7
                                                                                                                     5/612019 12:20 PM
                                                                                                                        Dlane Trautman
                                      Harrls County - Cbun$ Clvil Court at Law No.                  1
                                                                                                                          County Clerk
                                                           1132927                                                        Hanie County




EDGAR S.OLANO                                                           IN THE COUNTY COURT
Plaintffi

vs.
                                                                        AT LAW NUMBER                      (     )

TIMOTHY SHRODER and
SHRODER'S TOWING &
 AUTO SALVAGE
Defendants                                                              HARRIS COUNTY, TEXAS




TO THE HONOMBLE JUDGE OF SAID COURT:

          COMES NOW, EDGAR SOLANO hereinafter refened to as Plaintiff, complaining

SHRODER'S TOWING                       & AUTO        SALVAGE, hereinafter referred                      to as Defendant
COMPANY and TIMOTHY SHRODER, hereinafter refened to as, Defendant SHRODER

and for cause of action would respeictfully show the Court and jury as follo\,/vs:

                                             Dlsicovenv-Coxrnou Punn

 1.         plaintffi intends to conduct dipcovery under 'Level 2 of Texars Rule of Civil

procedure 190.4 and affirmatively pleads that this sult ls not governed by the expedited-

actions process in Texas Rule of Civil Procedure 169 because Plaintiff seeks monetary

 relief over $100,000.

                                                         Rruer

 2.          Plaintiff seeks monetary nslief qver $100,000 but no more than $i200'000

 Tex. R, civ. P.47(cX4).




 Solwto -Orfgttul Petillon and RFD 0503t9        t

                                                              EXHIBIT
                                                                               exhibitsticker.com




                                                                  C-1
     Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 2 of 7




                                              VENUE


 3.         Venue is proper in Harris          ,   Texas because all or a substantial part of the

." eyents   or omissions occurred in           County. See Tex. Civi Prac. & Rem. Code $

  15,002(a)(1). This Court has                over this suit and over the Defendants, because:

  (A)        The incident and/or              giving rise to.this action, and the conduct, acts

  andlor omissions of each Defendants                 herein, all occurrep in the $tate of Texas.

                                              PARTIES


  4.        Plaintiff, EDGAR SOIANO is a              of Harris County, Tpxas ancl is authorized to

  file suit in this county.

  5,        Defendant, SHRODER'S T                 & AUTO SALVAGE, LLC a foreign corporation

  organized and existing underthe laws        Ohio whose principle offipe is located a17524 Oak

  Grove Drive, Georgetown, OH 45121                  may be served with procesrs by serving the

  Texas Secretary of State at 1019 Br              Street, Austin, Texas 78701, as its agent for

  service because Defendant engagres in                  in Texas but dqes not maintain a regular

  place of business in Texas or a                  agent for service of prpcess, and this suit arose

  from Defendant's business in this s,tate.
                   **   ISSUANCE OF CIIA           IS REQUESTED AT I|HIS TIMIE.**'

  6.        Defendant TIMOTHY SHROD            an individual, may be gerved with process at his

  business addresses 7524 Aak Grove                 Georgetown, OH 45j21-9621i orwherever he

  may be found.

                                               FACTS

  7.        Plaintiff brings this suit to     for personal injury damages and property damage

  sustained by Plaintiff as a result of a                Negligence driving and infliction of bodily



  Soloto.,Orlglnal Perltion arrd RFD 050319
   Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 3 of 7




injury. On or about $eptember                 119,   20h7, Plainiiff was travelling on Studemont road in
                                                                        collided from
Houston, Harris county, Texas, whern a tryck owned by Defendant 0oMPANY

behind into plaintiffs vehicle. The driver            ojr   Detendant COMPANY then procr*eded to assault

                                  plaintiff. Hitting his vehicle with a police baton and striking
and inflicted bodily harm against
                                                                        a head injury.
him in his head. As a result of this violen! attack, Plaintiff suflered

                                              Gount 1- Neeucence

g.         Defendant SHR9DER had erdutyto exercise ordinary care and operate
                                                                             Defendanfs

vehicle reasonablY and PrudentlY.

9.          Defendant SHRODER brear;hed the duty of care in the follpwing warys:

            a.        Failure to maintain PrcPer

            b.        Failure to maintain PrcPer

            c.        Failure to' turn vehich to

            d.        Failure to control sPered.


                                                                     gaused injury to plaintiffs, which resulted in
                                                                 ,




                                                              within the jurisdictionallimits cf this Couft.

                                                                     or Bootuv   lNuunv

                                                                 COMPANY'S agont made physical contact



                                                                 plaintiffs bodily injury.

                                                             frcllowing $amages: pain and suiffering

                                                            jurisdictional limits of tfis Court.




 Solano   -Qrtgitpl Patition and RFD 050319
   Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 4 of 7




16.      The ?rcts of Defendant                  S             employee, were performerd while              in the

employment of Defdndant COMPANY,                             were wtthin the scope of that employment or

within the authori$ delegated to ther
                                                                                      i
                                                       INJURIES


17.      Upon the trial of this 6su56,, it               be shown that Plaintif'f was caused to sustain
                                            .:
serious bodity iniuries and damages as                   p   roxi rn ate result of   thf Defendants' n eg li g ence;
                        :.
and the Plaintiff will respectfully                    the court to determini flne amount of the loss he

has incurred in the past and willincrur in                future, not only from a financial standpoint, but

also in terms of good health and                       from pain and worry. Tl"rere are oertain elements

of damages provided bY lary that                       is entitled to havethe coprt in fltis case separately

consider to determlne the sum of                        for each element that will fairly and reasonably

compensate Ptaintitt, for the injuries                 dainages and lossed-inpurred arrd to be incuned

in the tuture by such Plaintiff. From the ate of the accident in question untilthe tlme of the

trialof this matter, these elements              o,f      :s to be considered individually forthe purposes

of determining the sum of money that                      flirtV anO reasonably compensate Plaintiff, for

each element are as follows:

                     A.     The physical pain             suffering that said Plpintiff has suffered
                     from the dAte of the                in question up to the time of trial;


                     B.     The mental angu            that said.Plaintiff has sufrfered frorn the date
                     of the accidentin                 up to the time of the triaf;


                     C.        The amount of                   able medical exppnses necessarily
                     incuired in the treath'tent said Pleiintiffs injuries fiom the dlate of the
                     accident in question up to the time of the trial;.

                     D.     The loss of any                            ned .by said Plaintiff from the
                     date of the accident lin                  up to the time of trial: and



 Solano -Origrnal Peutton and RFD 0503 19
    Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 5 of 7




                     E.     The amount cf              ,ical disablement that said Plaintiff has
                     suffered from the date of         accident in question up [o the timre of trial.

18.       From the time of trial of           thris       the elements of darnages to be separately

considered which Plaintiff will sustahr in             future beyond the trial aire such that the following

elements will be shown bY a                              of the evidence'upon the trial of this cause:

                     A.    Physical pain and                  said Plaintiff will suffer in the future
                     beyond the.time of trial;

                     B.     The mential               said.Plaintiffwill suffer in the futurrs beyond
                     the time of trial;

                     C.    The reasonable
                     be incuned in the
                     beyond the time of triial;

                     D.         The loss or              of said Plaintiffs eanpings in the future
                     caused by the injurierl             ed in.the acqident in question;


                      E.     The loss or              n of said Plaintiffs eaming capacity in the
                      future cbused by the      ii    r sustained in the accideint in question; and


                      F.      The disablement           said Plaintiff will havd in the future as a
                      result of the injuries            I in the accident in question.


 19.       At the tirne of the occurreince

able-bodied person.



                                                         had a pre-gxisting conpition, disease, orinfirmity

                                                        rasils iir arty degree whatsoever aggravated,
                                                       lition, disease or infirmily so as to be a proximate

                                                       i9, Ppintiff may r.ecovgr damages as a result. lf



 Solano -Origlrrdl Pctltto,, and RFD 050319
   Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 6 of 7




riggravation of his injures brought                         lmproper medical treatment since he was not

negligent in the selecting of his medical                  visors.

                                                  Pelo        IttcuRneo

21.     lf it is the Defendants' contention                   the Plaihtiffs medicaf bills are limited to those

only paid and/oiincurred by his                            company, iriciuding Plailrtiffs deductibles and co-

payments, then Plaintiff hereby seeks                            for the premiums fhat he hriis paid for such

insurancei coverage since the I                             has robbed him of the benefits of that insurance

coverage without fair, due and jusl;                                    Additionally, Plaintiff'would show that

Tex. Civ. Prao. & Rem. Code S 41.01                        is an unconstitutionaltalsing of Plaintiffs property

and violates Plaintiffs due process of rig                   under both the Texas and U,S. Constitutions.

                                                           FOR DT8CLOSURE


 22.    UndEr Texas Rule of Civi'i                                   194, Plaintiff requests that Defendants

discloss, withiir 50 daYs of'the'                            of this request, the information or material

described in Rule 194.2.

                                                 Pna       AND GONcLusioN


 23.     For these reasons, Plaintift                       thai the'Court isiue citation for Defendants to

 appear and answbr and prayS fbrlllre                       wirig rblief upon final hparing:

          a.          Actualdamages past                   future;
          b.          'Medicaldatpages past
           c.         Prejudgment gn! pctsl
          d.          Exemplary damdgeis;
          e.                .      Costs bf Court'bi       'the'r'bbovery of any Attomey's lFees that
                                   may be permiitted
           f.
           t -.'...
                      All other rolief to tshich
                        ,        - . '
                                                       I




 Sobo:origindl   Petitioh   nd   RFD     05Eig
  Case 4:19-cv-02160 Document 1-3 Filed on 06/14/19 in TXSD Page 7 of 7




                                                    Respecttully

                                                    Llw




                                                    Houston, T
                                                    (713) 624-1
                                                    (713) 961-0638
                                                    Arronnevs FoR




Solauo   4irighlal   Pelrtlion   atd   RFD 050319
